Opinion oe the Court by
Judge Robertson:
Dorsey’s will gave to his executrix no power, express or implied, to sell the land charged with her legacy of $1,500, and the appellees, as infant owners of an undivided ninth of the land, neither sold nor could sell their interest. The only proper and effectual mode of selling to satisfy the charge -was a suit in equity. The sale as made by the other devisees, if valid as to their own interest, did not divest the appellees of their rights as the heirs of the two deceased devisees, and whether the sale as made satisfied the charge, and whether the interest of the appellees is still subject to any portion of it, are questions unlitigated on this case and yet remain for future and, we apprehend, hopeless litigation.
The only question for revision in this case as now presented by the record is whether the appellants are still entitled to an allotment of their ninth part of the land. And we cannot doubt that they are so entitled, as adjudged by the Circuit Court. Wherefore, perceiving no error in the judgment, it is affirmed.